CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “company”, “we”, “us”, and “our”) should be read in conjunction with our consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the notes thereto, which have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States (“U.S.”).Information on the impact of Canadian GAAP on our consolidated earnings and consolidated balance sheets is presented in note 33, “Reconciliation of United States and Canadian generally accepted accounting principles” of our consolidated financial statements for the years ended December 31, 2010, 2009 and 2008.Additional information about the company, including our most recent Annual Information Form is available on our website at www.catalystpaper.com, or the Canadian Securities Administrators’ electronic filing website at www.sedar.com. Throughout this discussion, references are made to certain measures that are not measures of performance under U.S. GAAP, including operating earnings, EBITDA, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the company before specific items, net earnings (loss) per share attributable to the company’s common shareholders before specific items, and free cash flow.We believe that these non-GAAP measures are useful in evaluating our performance.These non-GAAP measures are defined and reconciled to their nearest GAAP measure in section 13, “Non-GAAP Measures”. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” or the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonne.Use of these symbols is in accordance with industry practice. The information in this report is as at March 2, 2011, which is the date of filing in conjunction with our press release announcing our results for the fourth quarter of 2010 and 12 months ended December 31, 2010.Disclosure contained in this document is current to March 2, 2011, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this MD&A are not based on historical facts and constitute forward-looking statements or forward-looking information within the meaning of Canadian securities lawsand the U.S. Private Securities Litigation Reform Act of 1995 (“forward-looking statements”), including but not limited to, statements about our strategy, plans, future operating performance, contingent liabilities and outlook. Forward-looking statements: · are statements that address or discuss activities, events or developments that we expect or anticipate may occur in the future · can be identified by the use of words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “likely”, “predicts”, “estimates”, “forecasts”, and similar words or phrases or the negative of such words or phrases · reflect our current beliefs, intentions or expectations based on certain assumptions and estimates, including those identified below, which could prove to be significantly incorrect: o our ability to develop, manufacture and sell new products and services that meet the needs of our customers and gain commercial acceptance o our ability to continue to sell our products and services in the expected quantities at the expected prices and expected times o our ability to successfully obtain cost savings from our cost reduction initiatives o our ability to implement business strategies and pursue opportunities o expected cost of goods sold o expected component supply costs and constraints o expected foreign exchange and tax rates · while considered reasonable by management, are inherently subject to known and unknown risks and uncertainties and other factors that could cause actual results or events to differ from historical or anticipated results or events.These risk factors and others are discussed in this MD&A. Certain of these risks are: o the impact of general economic conditions in the countries in which we do business o conditions in the capital markets and our ability to obtain financing and refinance existing debt o market conditions and demand for our products (including declines in advertising and circulation) o the implementation of trade restrictions in jurisdictions where our products are marketed o fluctuations in foreign exchange or interest rates o raw material prices (including wood fibre, chemicals and energy) o the effect of, or change in, environmental and other governmental regulations o uncertainty relating to labour relations o the availability of qualified personnel o legal proceedings o the effects of competition from domestic and foreign producers o the risk of natural disaster and other factors many of which are beyond our control As a result, no assurance can be given that any of the events or results anticipated by such forward-looking statements will occur or, if they do occur, what benefit they will have on our operations or financial condition.Readers are cautioned not to place undue reliance on these forward-looking statements.We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Table of Contents Page 1 Company profile 5 2 Annual overview - 2010 7 3 Strategy 14 4 Consolidated results - annual 22 5 Segment results - annual 23 6 Consolidated and segmented results - quarterly 32 7 Financial condition 37 8 Liquidity and capital resources 38 9 Related party transactions 43 10 Contingent liabilities 44 11 Off-balance sheet arrangements 45 12 Summary of quarterly results 45 13 Non-GAAP measures 46 14 Critical accounting policies and estimates 50 15 Changes in accounting policies 54 16 Impact of accounting pronouncements affecting future periods 55 17 Risks and uncertainties 55 18 Governance and management systems 65 19 Sensitivity analysis 66 20 Outlook 67 21 Disclosure controls and internal control over financial reporting 69 1 COMPANY PROFILE We are the largest producer of mechanical printing papers in western North America.We also produce NBSK pulp which is marketed primarily in Asia.Our business is comprised of three business segments:specialty printing papers, newsprint, and pulp.Specialty printing papers include coated mechanical, uncoated mechanical and directory paper.We are the only producer of coated mechanical paper and soft-calendar (“SC”) paper in western North America.We operate four paper mills, three of which are located in British Columbia (“B.C.”) in Crofton, Port Alberni and Powell River, and one in Snowflake, Arizona, which produces 100% recycled-content paper.Our Crofton mill includes a two-line kraft pulp operation. Our products are sold by our sales and marketing personnel in North America and through distributors and agents in other geographic markets.These products are shipped by a combination of rail, truck, and barge for customers located in North America and by break-bulk and deep-sea container vessels for customers located overseas. Specialty printing papers Our largest business segment is specialty printing papers, which generated 57% of 2010 consolidated sales revenue; our papers are sold to a diversified customer base consisting of retailers, magazine and catalogue publishers, commercial printers and telephone directory publishers.In 2010, 89% of specialty printing papers sales volume was sold to customers in North America. Newsprint Newsprint sales generated 25% of 2010 consolidated sales revenue.The newsprint customer base consists primarily of newspaper publishers located in western and central North America, Asia and Latin America.In 2010, 72% of newsprint sales volume was sold to customers in North America. Pulp Pulp sales generated 18% of 2010 consolidated sales revenue.The pulp customer base is located primarily in Asia and includes producers of tissue, magazine papers, wood-free printing and writing papers, and certain specialty printing paper products.In 2010, 99% of pulp sales volume was sold to customers in Asia.The Crofton pulp mill is located on tidewater and has a deep-sea vessel loading facility, which enables direct-from-mill shipments to international buyers. 2011PRODUCT APPLICATIONS Segment Specialty printing papers Newsprint Market pulp Category Uncoated mechanical Coated mechanical Directory Newsprint NBSK pulp Soft-calendered Machine-finished Brand names Electracal Electraprime Electrabrite Electrabrite Lite Electrastar Electra Max Electracote Electracote Brite Pacificote Catalyst Marathon Crofton Kraft Basis weight (g/m 2) 45 – 52 45 – 74 47.3-74 29 – 40 43 – 48.8 n/a Applications retail inserts, magazines, catalogues, flyers, direct mail, directories retail inserts, magazines, supplements, flyers, direct mail, books, corporate communication books/manuals retail inserts, magazines, catalogues, direct mail telephone books, catalogues newspapers, retail inserts, flyers, supplements, directories tissue, printing and writing papers, specialty paper products, containerboard Total capacity (tonnes) 497,000 1 260,000 1 610,000 1,2 310,000 3 % of total capacity 26% 12% 14% 32% 16% 2 Specialty printing papers 1 Newsprint 1 Market pulp Total Mill location Number of paper machines Uncoated mechanical Coated mechanical Directory Newsprint NBSK pulp Crofton, B.C. 2 3 - - 310,000 3 Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) 10 % of total capacity 26% 12% 14% 32% 16% 100% 1 Capacities expressed in the above tables can vary as we are able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 We have indefinitely curtailed the No. 1 paper machine at Crofton, removing the equivalent of 140,000 tonnes of newsprint production on an annualized basis.The capacity and number of machines noted in the above tables have not been adjusted to reflect this indefinite curtailment. 3 Total pulp capacity at Crofton is 370,000 tonnes, of which 310,000 tonnes are designated as market pulp with the remainder 60,000 tonnes being consumed internally. Geographic sales distribution Our products are sold on five continents.North America continues to be our principal market, comprising 68% of consolidated sales volume for 2010. 2 ANNUAL OVERVIEW - 2010 Business overview The global economic recovery resulted in increased print advertising during the year, helping drive higher paper demand and lower inventories for most paper grades.Increased demand and mill closures led to higher industry operating rates for 2010 and price increases throughout the year in most paper grades.Despite this improvement, we had to indefinitely curtail our Crofton No. 1 paper machine and paper recycling facility in Coquitlam during Q1, and we announced the permanent closure of the idled Elk Falls mill and paper recycling facility on July 6, 2010 due to a combination of persistently weak newsprint markets and high costs. The closures resulted in impairment, severance and closure costs of $304.2 million. Pulp prices increased in the first half of the year to record levels after a major earthquake in Chile in February resulted in curtailment of 8% of global pulp capacity.In light of rapidly increasing pulp prices, we restarted the second line of pulp production at the Crofton pulp mill in Q2, which had been indefinitely idled since March 2009.We continued to focus on our strategies to improve our cost structure, develop new products and conserve cash, as well as extend the majority of our debt due in 2011 to 2016.Following a weak first half, results improved in the second half of the year, and our operating earnings, net earnings, and cash flow improved despite a near-par Canadian dollar. Financial performance We recorded a net loss attributable to the company of $396.9 million and a net loss attributable to the company before specific items of $87.0 million in 2010.This compared to losses of $4.4 million and $58.8 million, respectively, in 2009.Significant specific items in 2010 included impairment and other closure costs related to the Elk Falls and paper recycling operations, restructuring costs, a foreign exchange gain on the translation of U.S. dollar denominated debt, note exchange costs, and an unfavourable tax adjustment.Significant specific items in the prior year included a foreign exchange gain on the translation of U.S. dollar denominated debt, restructuring costs, an impairment charge related to excess newsprint machine capacity, gain on cancellation of long-term debt, and an unfavourable tax adjustment. Selected annual financial information (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) Depreciation and amortization EBITDA 2 –before specific items 2 Net earnings (loss) attributable to the company ) ) ) –before specific items 2 ) ) ) Total assets Total long-term liabilities EBITDA margin 2 % % % –before specific items 2 % % % Net earnings (loss) per share attributable to thecompany’s common shareholders (in dollars) –basic and diluted $ ) $ ) $ ) –before specific items ) ) ) (In thousands of tonnes) Sales Production Common shares (millions) At period-end Weighted average 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP measures. Market Overview * Uncoated mechanical is comprised of high-gloss and standard grades. Market conditions for our products improved modestly in 2010.Paper prices were weak in the first half of the year but improved in the second half due to high operating rates caused by mill closures, curtailments and low inventories. North American 2010 demand improved for coated mechanical, high-gloss and standard paper grades compared to the weak performance in 2009 as a result of improved retail print advertising.Newsprint and directory demand continued to fall due to declining circulation, ongoing conservation and continued migration to electronic media.Nonetheless, low inventories and industry capacity shuts caused operating rates to improve compared to 2009 and prices trended upward. Global shipments of NBSK pulp increased as demand increased in all markets to offset pulp supply constraints caused by the massive earthquake in Chile in February, which impacted 8% of global pulp supply. The rapid increase in pulp prices seen in late 2009 continued during the first half of 2010 as low inventories combined with supply constraints kept markets extremely tight. Matching production to demand 2010 Production Curtailment (In thousands of tonnes) Specialty printing papers 1 Newsprint 2 Pulp3 Total Q1 39 31 Q2 38 7 Q3 – 35 – 35 Q4 – 35 – 35 Total 77 38 1 Market-related curtailment relates to Elk Falls machines. 2 Market-related curtailment comprised 187,000 tonnes of newsprint on Elk Falls machines and 140,000 tonnes on Crofton No. 1 paper machine which was curtailed throughout the year. 3 Market-related curtailment relates to the second pulp production line at Crofton which was curtailed until late April 2010. All three Elk Falls paper machines were curtailed and then permanently shut down in September 2010 while the Crofton No. 1 paper machine was indefinitely curtailed on January 21, 2010 as a result of reduced customer demand and high operating costs.The second line of pulp at Crofton, which had been curtailed indefinitely since March 2009, was restarted in late April 2010, bringing the operation back to full capacity. Permanent Closure of the Elk Falls Mill and the Coquitlam Paper Recycling Facility In Q2 2010, we announced the permanent closure of our Elk Falls mill in Campbell River, B.C., and our Coquitlam paper recycling facility effective September 2010.We recorded a total charge of $304.2 million comprised of $294.5 million for asset impairment and closure costs and $9.7 million for related severances. The Elk Falls mill was closed in light of persistent weak markets for commodity paper grades combined with uncompetitive manufacturing costs, including labour, municipal taxes, fibre, and other input costs.The closure of our Elk Falls mill reduced our combined annual production capacity in 2011 to 1,900,000 tonnes of pulp and paper.The closure is expected to deliver annualized fixed-cost savings of approximately $13 million in 2011 with the balance of the savings to be realized as we dispose of the assets at these facilities. Restructuring The number of active employees at December 31 was as follows: 1 The number of active employees includes both hourly and salaried employees who are actively employed, and excludes approximately 54 employees who were on layoff as at December 31, 2010 (2009 - 572; 2008 - 141). During the first quarter of 2010, we incurred $14.1 million in severance costs for approximately 300 employees.The majority of these employees were on layoff as at December 31, 2009 and were impacted by the extended curtailment of our Elk Falls paper operations and indefinite closure of the Crofton No. 1 paper machine and the paper recycling facility. During the year, we implemented changes to salaried employee and retiree pension and benefit plans, including the cessation of benefits related to future service under the defined benefit pension plans and a reduction in the company-provided contribution rate under the defined contribution pension plans from 7% to 5%.We also changed the design of our extended health and other benefits plan, which now includes core coverage paid by the company with optional enhanced coverage, deductibles and dispensing fees paid by employees.A 50/50 cost-sharing arrangement was also introduced for the provincial medical services plan premiums. Furthermore, annual vacation entitlements were limited to five weeks per employee and supplemental vacation benefits have been eliminated on a prospective basis.These changes resulted in annualized savings of approximately $8 million. Property tax dispute We continue to pursue a fair and sustainable level of municipal property taxes for major industry in the B.C. communities in which we operate. During 2010, our petitions for judicial review of 2009 property taxes in the four municipalities in which our B.C. paper mills are located (Campbell River, North Cowichan, Port Alberni and Powell River) were dismissed and we appealed those decisions to the B.C. Court of Appeal.After our appeal of the North Cowichan decision was dismissed, we abandoned the appeals of the other three decisions and paid all outstanding 2009 property taxes, penalties and interest.On October 28, 2010, the Supreme Court of Canada granted us leave to appeal the B.C. appeal court decision on the 2009 North Cowichan property taxes.The appeal to the Supreme Court of Canada is expected to be heard in October 2011. We have also pursued remedies outside of the courts, and on April 9, 2010, entered into an agreement in principle with the City of Powell River (“City”) to reduce the annual major industry property taxes we pay to $2.25 million per year for the next five years and to jointly seek arrangements that would enable a 20-year service agreement valued at $3.5 million over five years, under which we would treat the City’s liquid waste using the Powell River mill’s effluent system and burn the City’s bio-solids in the mill’s wood waste boiler. In 2010 we paid the full $12.8 million of 2010 property taxes levied by three of the four B.C. municipalities where we have mills.We also paid municipal taxes of $1.5 million and provincial taxes of $0.9 million of the total $6.4 million of 2010 property taxes levied by the District of North Cowichan, pending the outcome of the appeal to the Supreme Court of Canada regarding the 2009 taxes.We filed a petition with the Supreme Court of B.C. on the 2010 property taxes levied by the District of North Cowichan.The amount of unpaid property taxes, together with interest and 10% penalty for late payment, was $4.4 million as of March 2, 2011.Our property tax expense and liability has been recorded based on the full amount of property taxes levied for 2010. On June 14, 2010, we filed a petition with the B.C. Supreme Court on the Strathcona Regional District portion of the property taxes levied by the City of Campbell River for 2010 on the basis that an improper ratio was used in the calculation.The Court had found in our favour on this point in our appeal of the 2009 property taxes in the previous year but our petition respecting the 2010 calculation was dismissed on January 14, 2011. Canadian dollar The chart below illustrates the movement of the US$/CDN$ average spot rate over the past three years: US$/CDN$ Exchange Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Average spot rate Average effective rate Period-end spot rate The majority of our sales are denominated in U.S. dollars.During 2010, the Canadian dollar strengthened steadily against the U.S. dollar ending the year above par.The unfavourable movement in the average year-over-year spot rate was slightly offset by the favourable impact of our hedge positions, which helped lower our average effective exchange rate in 2010.Overall the US$/CDN$ exchange rate movements had a negative impact of $88.8 million on revenue and $49.0 million on EBITDA. The increase in the year-end spot rate resulted in an after-tax foreign exchange gain of $24.2 million on the translation of U.S. dollar denominated debt in 2010, compared to an after-tax foreign exchange gain of $64.0 million in 2009.We have a program in place to hedge a portion of our anticipated U.S. dollar sales, although, effective April 1, 2010, we no longer designate the positions as hedges for accounting purposes.At December 31, 2010, the notional principal of the foreign currency options and forward contracts was $321.0 million.Refer to our annual consolidated financial statements for the year ended December 31, 2010, note 26, Financial instruments, for additional details. Financing, liquidity, and capital assets We exchanged US$318.7 million of our 8.625% senior notes due June 2011 (“2011 Notes”) for new senior secured notes of US$280.4 million at 11.0%, due December 2016, on March 10, 2010 and incurred $10.5 million in costs associated with the exchange, $8.3 million of which was recorded in 2010.We also purchased US$9.5 million of our 2011 Notes for US$8.9 million in September 2010.As at December 31, 2010, US$26.0 million of the 2011 Notes remain outstanding. We closed the private placement of US$110.0 million of Class B, 11% senior secured notes due December 15, 2016, at an offering price of 86% of the principal amount on May 19, 2010.Net proceeds of $93.9 million, after issuance costs of $4.5 million, were for general corporate purposes. At December 31, 2010, we had $189.4 million of liquidity available, comprised of $95.4 million in cash and $94.0 million of availability on our asset-based loan facility (“ABL Facility”).Refer to section 8, Liquidity and capital resources, for a discussion of our credit facility and liquidity. Subsequent to year end, on February 11, 2011, we redeemed the remaining 2011 Notes at a redemption price of 100% of the principal, plus accrued interest. Board and executive changes Kevin J. Clarke was appointed President and Chief Executive Officer, effective June 21, 2010.Richard Garneau tendered in his resignation as President and Chief Executive Officer in January 2010 and left the company on May 31, 2010.Denis Jean, who held this position on an interim basis until Kevin J. Clarke’s appointment, continues as a member of the Board of directors.During the year, four new members were appointed to the Board of directors and three members retired or resigned. 3 STRATEGY Our objective is to return to profitability and maximize cash flows by expanding and optimizing our brands, markets, and customer base, and by focusing on reducing manufacturing costs in a socially responsible manner. Performance metrics The following performance drivers are key to achieving our strategic goals and creating value for our investors.Related performance indicators, 2010 key priorities and achievements are outlined below: 1) Financial performance and flexibility Our success depends on adequate liquidity and continued ability to finance growth.Generating cash is critical for operations. Key performance indicators: · EBITDA and EBITDA before specific items Refer to section 13, Non-GAAP measures · Free cash flow Refer to section 13, Non-GAAP measures 2010 key objectives: · Strengthen cash flows and liquidity 2010 achievements: · Positive free cash flow of $18.1 million in the second half of the year compared to negative free cash flow of $58.5 million in the first half of the year.Free cash flow for the year was negative $40.4 million · Total liquidity increased by $32.0 million in 2010 compared with 2009,largely due to net proceeds generated from the private placement of the Class B, 11% senior secured notes · Completed the exchange of US$318.7 million of our 2011 Notes, for new senior secured notes of US$280.4 million due December 2016 and purchased and cancelled US$9.5 million notes due June 2011 · Held capital spending to $11.2 million, comprising $6.7 million for maintenance of business, compared to $11.5 million in 2009 and $41.9 million in 2008 2) Cost-competitive manufacturing Low manufacturing costs are key to being competitive in a cyclical business particularly with respect to furnish, energy, and labour. We continually examine all areas of our business for cost-reduction opportunities. Key performance indicator: · Average delivered cash costs per tonne and average delivered cash costs per tonne before specific items Further details on 2010 results are provided in section 4, Consolidated results – annual, section 5, Segment results – annual, and section 6, Consolidated and segmented result - quarterly. 2010 key objectives: · Implement initiatives to reduce fixed costs and develop more flexible and efficient work practices 2010 achievements: · Modified our salaried employee pension and benefit plans, and vacation entitlements to achieve annualized savings of $8 million in 2010 · Permanently closed Elk Falls mill and Coquitlam paper recycling facility to reduce $13 million in annualized fixed costs associated with maintaining these idled sites · Took legal action on the municipal property tax issue and signed a joint agreement with the City of Powell River.For details, refer to the discussion “Property tax dispute” earlier in this section · Reduced salary staffing levels by 35 positions · Held fixed cost spending to 2009 levels despite the restart of the second pulp line, which required significant labour and maintenance spending · Continued to meet with union leadership and employees at all sites to explore opportunities to reduce costs related to our collective agreements 3) Product mix and positioning Developing higher value grades and penetrating new and existing markets aid in diversifying our product mix to maximize returns and manage fluctuations in demand. Key performance indicators: · Average sales revenue per tonne Further details on 2010 results are provided in section 4, Consolidated results - annual, section 5, Segment results – annual, and section 6, Consolidated and segmented results – quarterly. 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. · Total sales tonnes Further details on 2010 results are provided in section 4, Consolidated results - annual, section 5, Segment results – annual, and section 6, Consolidated and segmented results – quarterly. 2010 key objectives: · Leverage mill performance and machine flexibility to move up the value curve with new products and market initiatives.Aggressively target current and new customers to support our product improvement program 2010 achievements: · Launched Pacificote in Q3 2010 to over 20 new and existing customers, a high-value coated four grade for magazines and catalogues · Introduced Sage, a line of environmentally friendly papers in Q4 2010.Sage products highlight our inherent strengths; Sage is manufactured carbon neutral and made with certified fibre · Introduced Electrabrite Book in Q3 2010, a caliper-controlled paper for book publishers, and doubled our position in the educational book and mass market segments · Launched Electrabrite 100% FSC in Q1 2010, a recycled hi-bright grade produced at our Snowflake mill · Introduced E-Star Max in Q2 2010, an 84-bright uncoated mechanical grade for commercial printing 4) Production and capacity utilization Maximize production rates and limit production downtime to improve per-unit cash costs and machine productivity through an asset reliability program,operator technical training, andreduced machine dry-end losses. Key performance indicator: · Production volume The main factors in production volume are days curtailed, machine efficiency and speed, and basis weight of our products.Details of 2010 results are provided in section 4, Consolidated results - annual, section 5, Segment results – annual, and section 6, Consolidated and segmented results - quarterly. Production and production curtailment volumes in the three business segments in the years ended December 31 were as follows: 2010 key objectives: · Match production to customer orders and maintain inventories at appropriate levels 2010 achievements: · Reduced paper finished goods inventory levels to 43,900 tonnes at December 31, 2010 compared to an average quarter-end paper inventory level of 54,100 tonnes in 2009 and 51,900 tonnes at the end of Q3 2010 · Returned our pulp production to full capacity given improved market conditions · Achieved an annual production record for 2010 at our Powell River mill while other daily and monthly efficiency and production records were set during the year at other mills · Permanently closed the Elk Falls mill and indefinitely curtailed the Crofton No. 1 paper machine in response to weak newsprint demand and high costs.The closure is expected to generate annualized savings of $13 million. 5) Corporate social responsibility Corporate social responsibility is a core value.Sustainability is based on achieving an appropriate balance between commerce, society and conservation.In the context of persistent competitive and industry challenges, we are focused on strengthening relationships with employees and operating communities, improving workplace safety, and expanding supply-chain collaboration to further minimize environmental impacts. Key performance indicator: · Safety Our first operating priority is the safety of our employees.Key metrics include the medical incident rate (“MIR”), which is the number of incidents requiring medical attention per 200,000 hours worked, and the lost-time injury frequency (“LTI”), which is the number of lost-time injuries per 200,000 hours worked. 2010 key objective: · Improve the safety performance at all mills, with a target lost-time injury rate of 1.0 and medical incident rate of 3.0 2010 achievements: · We did not achieve our 2010 targets.LTI was 2.20 and MIR was 4.58.Our best performing mills were stagnant at 2009 levels and others fell behind.Leadership changes at two of our mills in early 2011 combined with a broad-based, high-involvement, re-invigorated safety focus across all of the operations is expected to return us to an improving trend in 2011 Key performance indicator: · Greenhouse gas emissions Greenhouse gas ("GHG") emission reductions are key to both stakeholders and regulators 2010 key objective: · Continue to minimize and reduce GHG emissions 2010 achievements: · GHG emissions at our Snowflake mill were up 29% in 2010 from 2009 as a result of increased production.The intensity in 2010 at the Snowflake mill increased 3% over 2009 and the increase over 2008 reflects the closure of the corrugated paperboard machine · GHG emissions at the Canadian mills were down 4% from 2009 and 48% from 2008 primarily as a result of the curtailment and permanent closure of the Elk Falls pulp mill in 2008 and Elk Falls paper mill and Coquitlam paper recycling operation in 2009. · Developed electricity-focused sustainable energy management plans for all Canadian mills, with co-funding from B.C. Hydro · Launched our Sage line of environmentally preferred products See section 20, Outlook, for details of our key priorities for 2011. 4 CONSOLIDATED RESULTS - ANNUAL Consolidated results of operations Year ended December 31, 2010 compared to year ended December 31, 2009 Sales Sales increased marginally in 2010 as the favourable impact of higher pulp prices and shipments was offset by lower paper prices and the unfavourable impact of the stronger Canadian dollar. The following table highlights the factors that affected our sales by segment: (In millions of dollars) Year ended December 31, Increase (decrease) from 2009 as a result of Sales Total change Volume Price 1 Foreign exchange Specialty printing papers $ $ $ ) $ ) $ ) $ ) Newsprint ) ) Total paper ) Pulp ) Total $ ) 1 Price is inclusive of sales mix. EBITDA and EBITDA before specific items The following table provides variances between periods for EBITDA and EBITDA before specific items: (In millions of dollars) EBITDA 1 EBITDA before specific items1 $ $ Paper prices ) ) Pulp prices Impact of Canadian dollar on sales, inclusive of hedging 2 ) ) Volume and mix Furnish mix and costs ) ) Selling, general and administrative costs Restructuring costs ) - Other, net $ $ 1 Refer to section 13, Non-GAAP measures for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is negative $49 million. Operating earnings (loss) Operating loss increased by $326.7 million due mainly to the asset impairment and closure costs charge of $294.5 million in the current year compared to $17.4 million in the prior year and lower EBITDA of $76.9 million in 2010.This was partially offset by lower depreciation and amortization expense of $27.3 million primarily related to the closure of Elk Falls mill and Coquitlam paper recycling operations. Net earnings (loss) attributable to the company Net loss attributable to the company deteriorated by $392.5 million.This was primarily due to lower after-tax operating earnings driven by impairment.Other negative factors included lower after-tax gain on translation of U.S. dollar denominated debt of $39.8 million, higher after-tax interest expense of $5.5 million, and a $0.5 million after-tax gain on cancellation of long-term debt compared to an after-tax gain of $26.1 million in 2009. The following table reconciles 2010 net earnings (loss) attributable to the company to 2009: (In millions of dollars) Pre-tax After-tax 2009 net earnings (loss) attributable to the company $ ) $ ) Lower EBITDA before specific items ) ) Higher restructuring costs ) ) Lower depreciation and amortization expense Higher impairment charge in 2010 ) ) Change in foreign exchange gain (loss) on long-term debt ) ) Gain on cancellation of long-term debt in 2010 ) ) Lower other expense, net Higher interest expense ) ) Lower income tax recovery - ) Change in net earnings (loss) attributable to non-controlling interest 2010 net earnings (loss) attributable to the company $ ) $ ) 5 SEGMENTED RESULTS - ANNUAL Specialty printing papers (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) Depreciation and amortization EBITDA 2 –before specific items 2 EBITDA margin 2 % % % –before specific items 2 % % % (In thousands of tonnes) Sales Production 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP measures. Segment Overview Year-over-year, North American demand for coated mechanical grades increased 1.8% in 2010 due in part to flat magazine ad page counts and a 4.8% increase in the number of catalogues mailed.Improved demand and operating rates, and lower inventories resulted in better prices starting in Q2 and this continued for the remainder of the year; however, the average lightweight coated benchmark price dropped 2.2% to US$790 per ton in 2010 from US$808 per ton in 2009. North American uncoated mechanical demand (high-gloss and standard grades) increased 2.6% in 2010 as circulation and page counts for retail inserts rebounded with the improved economy.Higher print advertising spending led to an increase of 1.8% and 3.5% in demand for high-gloss grades and standard grades, respectively, in 2010 from 2009 levels.Prices bottomed in Q1 and improved for the remainder of the year; however, the average 2010 soft-calendered A grade (“SC-A”) benchmark price was 4.1% lower than the previous year. After reaching a low in Q1, prices for coated mechanical and uncoated soft-calendered grades recovered and price increases of US$30, US$60, andUS$60 per short ton effective April 1, June 1, and September 15, 2010, respectively, were announced.Coated mechanical price increases were largely implemented during the year with the exception of some contract business, while uncoated soft-calendered grade price increases were partially implemented during the year in large part due to a higher percentage of contract business, which was protected from a portion of these price increases.A price increase of US$50 per short ton was announced for Electrastar and Electrastar Max superbrite grades effective May 15, 2010 and US$40 per short ton was announced for Electrabrite effective June 1, 2010.These increases were fully implemented. North American directory demand decreased 8.1% in 2010 from the prior year, primarily as a result of lower advertising by small and medium businesses, ongoing pressure to reduce or eliminate white pages, smaller books, lower circulation, and the continued migration from printed directory books to the Internet.Annual contract prices for 2010 were significantly lower compared to 2009; however, improved operating rates, lower inventory levels, and highernewsprint prices led us to announce a price increase of US$70 per short ton for all directory grades not under contract in July 2010.The spot increase was largely implemented in the third quarter. The average directory benchmark price for 2010 was 11.6% lower than for 2009. Operational performance The following chart summarizes the operating performance of our specialty printing papers segment: * Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. The 2010 specialty printing papers product-grade distribution, based on sales volume, is depicted in the chart below: The 2010 specialty printing papers geographic sales distribution, based on sales volume, is depicted in the chart below. · Sales volume decreased by 29,500 tonnes due to lower directory sales volumes, partly offset by higher uncoated and coated sales volumes. · Average sales revenue decreased $121 per tonne, reflecting lower average transaction prices and the negative impact of the stronger Canadian dollar. · Average delivered cash costs decreased $11 per tonne mostly due to lower labour and salaries, property taxes, and general and administrative expenses.These were partly offset by higher furnish costs.Before the impact of specific items, average delivered cash costs were $756 per tonne in 2010, an improvement of $7 per tonne from the previous year.Refer to section 13, Non-GAAP measures, for details on average delivered cash costs before specific items. Newsprint (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) ) Depreciation and amortization EBITDA 2 ) ) –before specific items 2 ) ) EBITDA margin 2 %) %) % –before specific items 2 %) %) % (In thousands of tonnes) Sales Production 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP Measures. Segment Overview North American newsprint demand declined 6.0% in 2010, although the decrease was not as pronounced as 2009, due to weak advertising, declining circulation, and ongoing newsprint conservation measures by publishers.U.S. consumption was down 8.7% while Canadian demand was up 1.2%.2010 export shipments from North American producers increased significantly, up 44% compared to 2009.These increased exports propelled North American producer shipments higher by 5.9% versus 2009.Higher producer shipments coupled with industry curtailments and closures led to higher operating rates and an upward trend in pricing.We announced a number of price increases throughout the year, including US$25, US$25, and US$40 per tonne for the months of May, June, and September 2010, respectively, which were largely implemented.The average West Coast newsprint benchmark for 2010 increased to US$579 per tonne, up 6.1% compared to 2009. Our Crofton No. 1 paper machine, which was curtailed in January 2010, remained indefinitely curtailed throughout the remainder of the year, resulting in 140,000 tonnes of curtailment on an annualized basis or 23% of our 2011 newsprint capacity. Operational performance The following chart summarizes the operating performance of our newsprint segment: * Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuringcosts. The 2010 newsprint geographic sales distribution, based on sales volume, is depicted in the chart below: · Sales volume increased marginally as higher sales from Snowflake offset lower sales volume from our B.C. operations due to the higher curtailment related to the Crofton No. 1 paper machine and the Elk Falls No. 5 paper machine in 2010 compared to 2009. · Average sales revenue decreased $39 per tonne as higher transaction prices were more than offset by the negative impact of the stronger Canadian dollar. · Average delivered cash costs were at the same level for 2010 and 2009 as higher restructuring costs offset lower labour and salaries in 2010.Before the impact of specific items, average delivered cash costs decreased $25 per tonne, largely due to lower labour and salaries.Refer to section 13, Non-GAAP measures, for details on average delivered cash costs before specific items. Pulp (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) ) Depreciation and amortization EBITDA 2 ) ) –before specific items 2 ) ) EBITDA margin 2 % %) %) –before specific items 2 % %) %) (In thousands of tonnes) Sales Production 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP measures. Segment Overview Global shipments of NBSK pulp grew 11.1% in 2010 compared to 2009 as demand increased from all markets to offset pulp constraints caused by the massive earthquake in Chile in February, which impacted 8% of global pulp supply.Strong demand, low inventories and constrained supply led us to restart the second line at the Crofton pulp mill in late April 2010.The rapid increase in pulp prices seen in late 2009 continued in the first half of 2010 and we announced price increases of US$20, US$30, US$30, US$90, and US$20 per tonne in January, February, March, April and June, respectively.Prices in China peaked in June at US$890 per tonne, at which point demand from China retrenched, causing prices to fall.The average China NBSK benchmark price for 2010 was US$821 per tonne, up 42% from US$579 per tonne in 2009. Operational performance The following chart summarizes the operating performance of our pulp segment: * Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. The primary market for our market pulp is Asia.The 2010 pulp geographic sales distribution, based on sales volume, is depicted in the chart below: · Sales volume increased by 166,400 tonnes due to lower levels of curtailment in 2010 compared to 2009. · Average sales revenue increased by $172 per tonne due to higher average transaction prices and lower sales allowances, offset in part by the negative impact of the stronger Canadian dollar. · Average delivered cash costs period-over-period increased $8 per tonne but are not comparable as there was no production in Q2 and Q3 2009.The 2009 average delivered cash costs were also favourably impacted by the adjustments to the write-downs of raw materials inventory in 2009.Before specific items, average delivered cash costs were $672 per tonne, an increase of $33 per tonne from the previous year.Refer to section 13, Non-GAAP measures, for details on average delivered cash costs before specific items. · Significantly increased our customer reach, remaining primarily focused on Asia, but with a far more diversified customer base. 6 CONSOLIDATED AND SEGMENTED RESULTS - QUARTERLY Selected quarterly financial information (In millions of dollars, except where otherwise stated) 2009 1 TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) Depreciation and amortization EBITDA 2 ) ) –before specific items 2 ) Net earnings (loss) attributable to the company ) –before specific items 2 ) EBITDA margin 2 % % % %) %) % –before specific items 2 % %) % Net earnings (loss) per share attributable to the company’s common shareholders (in dollars) –basic and diluted $ ) $ $ $ ) $ ) $ ) $ ) $ $ ) $ –before specific items 2 ) (In thousands of tonnes) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – – Total production Common shares (millions) At period-end Weighted average 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP measures. Summary of selected segmented quarterly financial information (In millions of dollars, except where otherwise stated) 2009 1 Specialty printing papers TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) Depreciation and amortization EBITDA2 –before specific items2 EBITDA margin2 % –before specific items2 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)3 – – Newsprint Sales $ Operating earnings (loss) Depreciation and amortization EBITDA2 ) –before specific items2 ) EBITDA margin2 %) % % %) %) %) %) %) %) % –before specific items2 %) % % %) %) %) %) %) %) % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)3 Pulp Sales $ – $ $ Operating earnings (loss) Depreciation and amortization EBITDA2 ) –before specific items2 ) EBITDA margin2 % %) % – %) %) –before specific items2 % %) % – %) %) Sales (000 tonnes) – Production (000 tonnes) – – Curtailment (000 tonnes)3 – – 1 Refer to section 15, Changes in accounting policies, for a discussion of the change in our policy with respect to classification of gains and losses on certain of our derivative financial instruments and translation of foreign currency-denominated working capital balances effective January 1, 2010.Prior period comparative information has been restated. 2 Refer to section 13, Non-GAAP measures. 3 Curtailment consists of downtime related to market demand. Fourth quarter overview Market conditions for paper grades continued to remain steady reflecting the improved global economy.Demand for the quarter was down year-over-year for most paper grades but seasonal strength, low inventories, and high operating rates continued to support upward price movements. Coated and uncoated benchmark prices increased during the fourth quarter while directory benchmark prices remained flat quarter-over-quarter as annual contracts remained in place. Benchmark prices for newsprint increased during Q4 as a result of low inventories and high operating rates. Market conditions for pulp moderated in Q4, declining by US$10 per tonne to US$830 per tonne, but still remained strong, buoyed by steady demand, especially from China, and low producer and end-user inventory levels. During the quarter, we partially implemented the coated and uncoated soft-calendered price increase of US$60 per ton effective September 14, 2010 with the exception of some contract business.In addition, the newsprint price increase of US$40 per tonne announced for September 1, 2010 was further implemented in the fourth quarter. The impact of improving paper prices and production volumes was more than offset by lower pulp prices and the strengthening Canadian dollar, which ended the year above par.The stronger Canadian dollar resulted in a foreign exchange gain on the translation of long-term debt and as a result, our net earnings increased in Q4 from the preceding quarter. We recorded net earnings attributable to the company of $9.6 million and net earnings attributable to the company before specific items of $4.1 million in Q4.This compared to a net earnings attributable to the company of $6.0 million and a net loss attributable to the company of $9.6 million, respectively, in Q3.Specific items in Q4 included an adjustment to our impairment charge and a foreign exchange gain on the translation of U.S. dollar denominated debt.A significant specific item in the prior quarter included a foreign exchange gain on the translation of U.S. dollar denominated debt. EBITDA and EBITDA before specific items were both $28.7 million in Q4 compared to $34.2 million and $34.5 million, respectively, in Q3.Refer to section 13, Non-GAAP measures, for additional information on specific items in the reported financial results. Crofton No. 1 paper machine remained curtailed throughout Q4 and represented 23% of our 2011 newsprint capacity and 9% of paper capacity, in line with Q3.The production curtailment was lower than the first two quarters of the year due to the permanent closure of the Elk Falls mill at the end of Q3 and the restart of the second line at the Crofton pulp mill in late April. Consolidated Results of Operations Sales Q4 2010 vs. Q3 2010 Sales increased by 3.5% primarily due to higher prices for coated mechanical, uncoated, newsprint, and pulp, and increased shipments across most grades. These positive factors were partially offset by the negative impact of a stronger Canadian dollar in the current quarter. Q4 2010 vs. Q4 2009 Sales increased by 13.1% due to higher pulp sales volumes and higher transaction prices for our pulp and paper products, with the exception of directory paper.These positive factors were partially offset by the negative impact of a stronger Canadian dollar in the current quarter. EBITDA and EBITDA before Specific Items The following table provides variances between periods for EBITDA and EBITDA before specific items: (In millions of dollars) Q3 2010 Q4 2009 EBITDAin comparative period 1 $ $ Specific items:restructuring costs EBITDAbefore specific items in comparative period 1 Paper prices Pulp prices ) Impact of Canadian dollar on sales, inclusive of hedging 2 ) ) Volume and mix Furnish mix and costs ) Lower of cost or market impact on inventory, net of inventory change ) Selling, general and administrative ) ) Other, net ) ) EBITDAbefore specific items in the current period 1 Specific items:restructuring costs – – EBITDAin the current period 1 $ $ 1 Refer to section 13, Non-GAAP measures. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement is negative $7 million from Q3 2010 to Q4 2010 and negative $9 million from Q4 2009 to Q4 2010. Operating Earnings (Loss) Q4 2010 vs. Q3 2010 Operating earnings decreased by $4.9 million due to lower EBITDA of $5.5 million, asset impairment and closure costs of $1.3 million in Q4 compared to $0.9 million in Q3, and lower depreciation and amortization of $1.0 million in Q4. Q4 2010 vs. Q4 2009 Operating earnings improved by $41.3 million due to higher EBITDA of $14.6 million, lower depreciation and amortization expense of $10.6 million, and a lower asset impairment charge of $1.3 million in the current quarter compared to $17.4 million in the same quarter last year. Net Earnings (Loss) Attributable to the Company Q4 2010 vs. Q3 2010 Net earnings attributable to the company improved $3.6 million primarily due to an after-tax foreign exchange gain on the translation of long-term debt of $17.5 million compared to an after-tax gain of $16.3 million in Q3 and lower after-tax interest expense in the current quarter. Q4 2010 vs. Q4 2009 Net earnings attributable to the company increased $45.4 million due to increased after-tax operating earnings of $32.6 million, higher after-tax foreign exchange gain on the translation of long-term debt of $8.0 million, and a lower after-tax impairment charge of $14.9 million.This was partially offset by a higher after-tax interest expense of $2.0 million and an unfavourable tax adjustment of $5.9 million. Operational performance – Specialty Printing Papers Q4 2010 vs. Q3 2010 · Sales volume increased by 10,700 tonnes due to higher uncoated mechanical sales, partially offset by lower directory sales. · Average sales revenue decreased $7 per tonne, reflecting the negative impact of the stronger Canadian dollar. · Average delivered cash costs increased $22 per tonne largely due to higher maintenance and supplies, labour and salaries, and general and administrative expenses.This was partially offset by lower furnish costs. Q4 2010 vs. Q4 2009 · Sales volume decreased by 7,700 tonnes due to lower directory sales resulting from lower demand, partly offset by higher uncoated mechanical sales. · Average sales revenue decreased $31 per tonne, reflecting lower average transaction prices for directory and the negative impact of the stronger Canadian dollar. · Average delivered cash costs were relatively the same between the two quarters. Operational performance – Newsprint Q4 2010 vs. Q3 2010 · Sales volume increased by 500 tonnes in the current quarter. · Average sales revenue increased $10 per tonne due to higher average transaction prices, offset in part by the negative impact of the stronger Canadian dollar. · Average delivered cash costs increased $25 per tonne due to higher maintenance and supplies and labour and salaries, partly offset by lower furnish costs and property taxes. Q4 2010 vs. Q4 2009 · Sales volume increased by 4,500 tonnes due to higher swing production of newsprint versus directory. · Average sales revenue increased $99 per tonne due to higher average transaction prices, offset in part by the negative impact of the stronger Canadian dollar. · Average delivered cash costs increased $9 per tonne primarily due to higher furnish and maintenance and supplies costs.This was partially offset by lower property taxes. Operational performance – Pulp Q4 2010 vs. Q3 2010 · Sales volume increased by 10,800 tonnes in Q4. · Average sales revenue decreased by $87 per tonne in the current quarter due to lower average transaction prices and the negative impact of the stronger Canadian dollar. · Average delivered cash costs decreased $88 per tonne due to lower labour and salaries as well as maintenance. Q4 2010 vs. Q4 2009 · Sales volume increased by 41,600 tonnes in Q4 as pulp production was fully operational throughout the current quarter, while being partially curtailed during the same quarter last year. · Average sales revenue per tonne increased $118 per tonne in the current quarter. · Average delivered cash costs decreased by $8 per tonne. 7 FINANCIAL CONDITION The following table highlights the significant changes between the consolidated balance sheets as at December 31, 2010, and December 31, 2009: (In millions of dollars) Variance Comments Working capital $ $ $ ) Improvements reflect $12.3 million higher cash and cash equivalents, $14.0 million higher trade account receivables due to higher shipments and improved prices partly offset by improved average collection days from 38 to 32 days, $9.5 million increase in future income tax assets, and $10.7 million lower property tax liability due to lower unpaid disputed property taxes.These positive factors were offset by $23.2 million lower operating supplies with the closure of Elk Falls mill, $12.7 million lower raw materials inventory and $5.0 million reclass of employee future benefits from long-term to short-term. Property, plant and equipment ) Decrease mainly due to impairment and other closure costs of $294.5 million related to Elk Falls and paper recycling operations, depreciation and amortization in excess of capital expenditures in 2010 of $108.1 million, offset by foreign currency translation of $8.2 million related to the Snowflake mill. Other assets ) Decrease mainly reflects a decrease in future income tax asset. Total debt Refer to variance analysis in the table in “Debt” in section 8, Liquidity and capital resources. Employee future benefits ) Decrease primarily reflects reduced benefit obligations of $21.3 million as a result of plan changes, $9.7 million as a result of permanent closure of Elk Falls mill and $5.0 million to short-term.This was partially offset by impact of change in discount rate from 6% to 5%. Other long-term obligations Reflects lease obligation related to the impairment of our paper recycling facility, partly offset by payments made for restructuring liabilities during 2010. Future income taxes and deferred credits ) Change consists of the following significant items: (i) $5.9 million reduction in deferred credits; (ii) $16 million future tax recovery on current year losses generated in Canada excluding the impairment charges. Additional paid-in capital Increase relates to the recording of stock-based compensation. 8 LIQUIDITY AND CAPITAL RESOURCES Selected annual financial information (In millions of dollars, except where otherwise stated) Cash flows provided (used) by operations before changes in non-cash working capital $ ) $ Changes in non-cash working capital ) Cash flows provided (used) by Operations ) Investing activities ) ) ) Financing activities ) Capital spending Depreciation and amortization Impairment and other closure costs Capital spending as % of depreciation and amortization 9
